Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                            Nos. 18-CF-870 & 19-CF-675

                      DERRYCK ANTJUAN DECUIR, APPELLANT,

                                          V.

                             UNITED STATES, APPELLEE.

                           Appeals from the Superior Court
                             of the District of Columbia
                                   (CF1-8347-15)

            (Hon. Hiram Puig-Lugo & Hon. Craig Iscoe, Trial Judges)

 (Argued June 16, 2022                                Decided November 23, 2022)

      Jennifer Williams, Public Defender Service, with whom Samia Fam and
Jaclyn Frankfurt, Public Defender Service, were on the brief, for appellant.

       Ethan L. Carroll, Assistant United States Attorney, with whom Channing D.
Phillips, Acting United States Attorney at the time the brief was filed, and Chrisellen
R. Kolb, Elizabeth H. Danello, and Jeffrey S. Nestler, Assistant United States
Attorneys, were on the brief, for appellee.

      Before BECKWITH, MCLEESE, and ALIKHAN, Associate Judges.

      ALIKHAN, Associate Judge: Derryck Decuir was convicted on various charges

stemming from the June 2015 shooting of Malek Mercer. On appeal, he raises

several claims of error.     For the reasons explained, we reverse Mr. Decuir’s

convictions for second-degree murder and possession of a firearm during a crime of
                                          2

violence due to the erroneous admission of witness testimony from an earlier trial.

We affirm the appellant’s remaining convictions.


               I.    Factual Background and Procedural History

      After 11:30pm on June 15, 2015, Malek Mercer walked to a bus stop on 28th

Street, SE, with his friend Tysean Bethea and Mr. Bethea’s girlfriend, Amani Jenifer.

Mr. Mercer was carrying a black duffel bag that may have contained a shotgun. The

trio took the bus to the corner of Minnesota and Pennsylvania Avenues, SE, at which

point Ms. Jenifer left to transfer to another bus, and Mr. Mercer and Mr. Bethea

crossed the street to wait for the bus to go back to Mr. Bethea’s house.


      Mr. Decuir was also waiting at the bus stop with his friends, including Aaron

McCaskill and Anthony Ryans. Mr. Decuir, who was armed with a Ruger 9mm

handgun, made a comment about Mr. Mercer’s belt, at which point Mr. Ryans said,

“[w]hy you looking at that boy’s butt?” The bus arrived, and everyone boarded.

After a short ride, both groups of men got off the bus at 28th Street and Naylor Road,

SE. Mr. Mercer and Mr. Bethea exited first, with Mr. Decuir, Mr. Ryans, and Mr.

McCaskill behind them. At trial, Mr. Bethea testified that after everyone had exited

the bus, he and Mr. Mercer turned around and saw Mr. Decuir coming toward them

and pointing a gun. Mr. Decuir fired a single shot and hit Mr. Mercer. Mr. Mercer

succumbed to his injuries three days later.
                                           3

      Mr. Decuir was arrested after he was identified from the bus security footage.

From jail, he called his girlfriend, Ashley Graves, and told her to remove various

items—“dogs,” a “Stephen Curry jersey,” and “toenail shells”—from his backyard.

Ms. Graves understood that these terms were code words for firearms and

ammunition. Mr. Decuir also told her to relay these instructions, along with the code

to his safe, to his friend, Waverly Schuler. Mr. Schuler subsequently hid the firearms

in the woods near Mr. Decuir’s house. Mr. Decuir also told Ms. Graves, over at least

four separate calls from jail, to instruct Mr. McCaskill to tell the “truth” and to “tell

him [not to] lie.” The truth, he told her, was that he had gotten off the bus to urinate

and then heard a shot and saw someone running. When Ms. Graves reported that

Mr. McCaskill had been confused by the “truth,” Mr. Decuir responded that he didn’t

want to get “no f*ing charge for obstruction of justice, you know what I’m saying?”

He conveyed the same sentiment on a subsequent three-way call between himself,

Mr. McCaskill, and Ms. Graves.


      Mr. Decuir was charged with First Degree Murder While Armed

(Premeditated) Committed Against a Minor, in violation of D.C. Code §§ 22-2101,

-4502, -3611; three counts of Possession of a Firearm During a Crime of Violence

(“PFCV”), in violation of D.C. Code § 22-4504(b); one count of Attempt to Commit

Robbery While Armed Committed Against a Minor, in violation of D.C. Code

§§ 22-2801, -2802, -4502, -3611; one count of First Degree Murder While Armed -
                                         4

Felony Murder Committed Against a Minor, in violation of D.C. Code §§ 22-2101,

-4502, -3611; one count of Unlawful Possession of a Firearm (Prior Conviction), in

violation of D.C. Code § 22-4503(a)(1); one count of Carrying a Pistol Without a

License (Outside Home or Place of Business), in violation of D.C. Code

§ 22-4504(a)(2); one count of Obstructing Justice (Due Administration of Justice),

in violation of D.C. Code § 22-722(a)(6); and one count of Tampering with Physical

Evidence, in violation of D.C. Code § 22-723.


      The government tried Mr. Decuir three times. At the first trial, which took

place before the Honorable Hiram Puig-Lugo in early 2017, the government

proceeded on the theory that Mr. Decuir had shot Mr. Mercer as part of a botched

robbery, and it presented evidence that Mr. Decuir had targeted Mr. Mercer because

of his expensive belt. The jury found Mr. Decuir guilty on the charges of obstructing

justice, evidence tampering, felon-in-possession, and carrying a pistol without a

license, but acquitted him on the charges of first-degree murder, attempted robbery,

and the attendant PFCV charges. Despite extended deliberations, the jury was

unable to reach a verdict on the lesser-included offense of second-degree murder and

the associated PFCV charge, and the court declared a mistrial on those counts.


      In early 2018, the government tried Mr. Decuir a second time on the second-

degree murder and PFCV charges, this time before the Honorable Craig Iscoe. The
                                         5

government’s theory this time was that Mr. Decuir had been angry at Mr. Mercer for

something unspecified, or that he had wanted to take Mr. Mercer’s bag or belt. The

jury again could not agree on a verdict, and Judge Iscoe declared a mistrial.


      After the second trial, the government moved to proceed to sentencing before

Judge Puig-Lugo on the counts on which Mr. Decuir had been convicted at the first

trial. Over Mr. Decuir’s objection, the trial court granted the motion. In August

2018, the court sentenced Mr. Decuir to an 8-year term of incarceration, a 3-year

term of supervised release, and a $100 payment to the Victim of Violent Crime

Compensation Fund on the felon-in-possession count, to run concurrently with a

28-month term of incarceration, a 3-year term of supervised release, and a $100

payment to the Victim of Violent Crime Compensation Fund on the count of

carrying a pistol without a license. The court also sentenced him to a consecutive

15-year term of incarceration, a 5-year term of supervised release, and a $100

payment to the Victim of Violent Crime Compensation Fund on the obstruction

count, to run concurrently with a 16-month term of incarceration, a 5-year term of

supervised release, and a $100 payment to the Victim of Violent Crime

Compensation Fund on the tampering count.


      Mr. Decuir’s third and final trial for second-degree murder and the associated

PFCV charge happened in spring 2019 before Judge Iscoe. The government’s theory
                                          6

at this trial was that Mr. Decuir had interpreted Mr. Ryans’s question, “[w]hy you

looking at that boy’s butt?” as implying that Mr. Decuir was attracted to Mr. Mercer.

In an effort to prove his heterosexuality, the prosecution argued, Mr. Decuir had shot

Mr. Mercer. Mr. Ryans’s testimony was critical to this new theory of the case, but

the government contended that he was unavailable and sought permission to

introduce his testimony from the second trial. Over Mr. Decuir’s objection, the trial

court found that Mr. Ryans was unavailable and admitted his earlier testimony.


      The jury found Mr. Decuir guilty of second-degree murder and the associated

PFCV charge. In July 2019, the court sentenced Mr. Decuir to a 34-year term of

incarceration (with a 5-year mandatory minimum), a 5-year term of supervised

release, and a $100 payment to the Victim of Violent Crime Compensation Fund on

the second-degree murder count; and an 8-year term of incarceration (with a 5-year

mandatory minimum), a 3-year term of supervised release, and a $100 payment to

the Victim of Violent Crime Compensation Fund on the PFCV count. The court

ordered that the sentences of incarceration run concurrently with each other and

concurrently with Mr. Decuir’s sentences of incarceration on the earlier counts. This

appeal followed.
                                           7

                                  II.    Discussion

      Mr. Decuir raises several issues on appeal, challenging his obstruction

conviction; the trial court’s decision to proceed to sentencing on the initial counts of

conviction after the second trial; and several aspects of his third trial, including the

admission of Mr. Ryans’s testimony from the second trial. Taking these in reverse

order, we agree that the trial court erred in finding Mr. Ryans unavailable and

allowing his previous testimony to come in as evidence during the third trial, and we

thus reverse and remand for further proceedings on the second-degree murder and

associated PFCV count. But we discern no abuse of discretion in the trial court’s

decision to proceed to sentencing after the second trial and no defect in Mr. Decuir’s

obstruction conviction, and we therefore do not disturb his remaining convictions

and sentence.


             A.     Admission of Anthony Ryans’s Prior Testimony

      We begin our review with Mr. Decuir’s argument that the trial court erred in

finding that Mr. Ryans was unavailable to testify at the third trial and by admitting

his testimony from Mr. Decuir’s second trial. We agree that the testimony was
                                          8

incorrectly admitted and that the error was not harmless. Accordingly, we reverse

and remand for further proceedings on the second-degree murder and PFCV counts. 1


              1.     The government’s efforts to locate Mr. Ryans

      A week before the third trial was set to begin, the government requested a

continuance because, in part, it needed more time to secure witnesses who had been

difficult to reach during the first two trials, including witnesses who no longer lived

in the area. Defense counsel opposed a continuance, noting that the prosecution had

had over a year since the second trial to locate and contact witnesses. The court

pushed the trial date back one week.


      Three days before the new trial date, the government filed a motion to admit

the transcript of Mr. Ryans’s testimony from Mr. Decuir’s second trial, asserting that

Mr. Ryans was unavailable to testify at the third trial despite the government’s

attempts to locate him. The government explained that, during the first trial, Mr.

Ryans had been detained in Virginia, so he was able to appear at the trial on a day

writ. Before the second trial, the government learned that Mr. Ryans had an open



      1
        Because we are reversing the verdict in the third trial, we need not address
Mr. Decuir’s other challenges to how that trial was conducted, including his
arguments that (1) voir dire was improperly conducted; (2) a detective’s testimony
regarding knowledge of self-defense law was incorrectly excluded; and (3) the
government’s opening statement from the first trial concerning Mercer’s possession
of a shotgun was incorrectly excluded.
                                          9

warrant and enlisted the U.S. Marshals Service to locate him. He was found in South

Carolina, brought back to Virginia, and again appeared on a day writ. By the time

of the third trial, Mr. Ryans was out on probation, but he had failed to report his

location to his probation officer as required, hindering the government’s efforts to

locate him. The government had contacted the prosecutor and defense counsel in

Mr. Ryans’s probation case, but neither had his current address. The government

also reported that it had run Mr. Ryans’s name through various government

databases and contacted individuals affiliated with him, including Stephanie Parrish,

the mother of his children; and Lesley Lyttle, a woman with whom he had previously

lived and worked, but to no avail.


      Defense counsel opposed the motion, arguing that the government had not

made sufficient efforts to locate Mr. Ryans. Specifically, the government had not

explained when it had started looking for Mr. Ryans or whether the U.S. Marshals

Service had visited any of his known addresses in an attempt to find him instead of

merely placing phone calls.


      The trial court expressed its inclination to grant the government’s motion and

declare Mr. Ryans unavailable if continued efforts to locate him proved fruitless.

The court explained that it was satisfied with the government’s efforts so far, and it

issued a material-witness warrant to aid the government in finding him.
                                          10

      When the court and the parties returned to the issue several days later—after

the third trial had begun—defense counsel requested that the government present live

testimony concerning its efforts to locate Mr. Ryans rather than proceeding on a

proffer. The affidavits submitted in response indicated that the government had not

begun looking for Mr. Ryans until seven days before trial, and it had not retained the

U.S. Marshals Service to look for him until after the day trial began, which was after

the judge had ordered the government to continue looking for him. After the trial

began, the Deputy United States Marshal assigned to handle the material-witness

warrant conducted daily online searches, spoke with police officers in South

Carolina who had had previous interactions with Mr. Ryans, spoke with other

Deputy Marshals who had previously arrested Mr. Ryans, and attempted to make

contact with several people whom he believed had information concerning Mr.

Ryans’s whereabouts.


      After receiving the affidavits, the trial court held a hearing and determined

that Mr. Ryans was unavailable. The court noted that Mr. Ryans was “plainly hiding

from law enforcement for reasons independent of this trial.” Despite the court’s

concern that the government had not made serious efforts to find Mr. Ryans until

after trial had begun, the court found no indication that “earlier efforts would likely

have been more successful.” Subsequently, at the relevant point in the trial, the court
                                          11

played the audio and admitted the transcript of Mr. Ryans’s testimony from the

previous trial.


                                2.     Legal analysis

      The Sixth Amendment’s Confrontation Clause guarantees a criminal

defendant the right to confront the witnesses against him. U.S. Const. amend. VI.

The Confrontation Clause prohibits the introduction of prior testimonial statements

against a defendant unless “the defendant has had (or has forfeited) the opportunity

to be confronted with the witness who made the statement, and [] the witness is

unavailable to testify at trial.” Brooks v. United States, 39 A.3d 873, 882 (D.C.

2012). If the government wants to admit prior recorded testimony, it must be able

to demonstrate that the declarant is unavailable to testify at trial; that the testimony

was given under oath at a prior legal proceeding; that the issues in both proceedings

are essentially the same; and that the defense had the opportunity to cross-examine

the declarant at the prior proceeding. Id. “Thus, as a matter of constitutional and

evidentiary law, ‘unavailability’ of the witness is ‘a necessary precondition’ to the

introduction of prior testimony.” Id. (quoting United States v. Lynch, 499 F.2d 1011,

1023 (D.C. Cir. 1974)).


      We review the trial court’s determination that Mr. Ryans was unavailable—

and its subsequent admission of his prior testimony—for abuse of discretion.
                                         12

Williams v. United States, 881 A.2d 557, 564 (D.C. 2005). As the party seeking to

introduce Mr. Ryans’s previous testimony, the government bears the burden of

establishing that he was unavailable to testify at the third trial. Brooks, 39 A.3d at

883. That burden is “substantial.” Stack v. United States, 519 A.2d 147, 156 (D.C.

1986). To establish unavailability, the government must make a “‘reasonable, good

faith effort’ to secure the witness’s presence at trial.” Brooks, 39 A.3d at 883

(quoting Williams, 881 A.2d at 564).          Whether the government has made a

“reasonable” effort is determined on a “context-and fact-specific” basis. Id. In the

case where the government is seeking to admit testimony from a previous trial, it

must be able to show that it conducted a “search equally as vigorous as that which

the government would undertake to find a critical witness if it has no [prior]

testimony to rely upon in the event of ‘unavailability.’” Id. (alteration in original)

(quoting Lynch, 499 F.2d at 1023).


      In conducting the above inquiry, we must consider the importance of the

witness who is purportedly “unavailable.” See United States v. Foster, 986 F.2d

541, 543 (D.C. Cir. 1993) (“The more important the witness to the government’s

case, the more important the defendant’s right . . . .”); Lynch, 499 F.2d at 1022-23

(noting that “policies underlying the general prohibition of hearsay” are “especially

cogent when the testimony of a witness is critical to the prosecution’s case against

the defendant”). Mr. Ryans was undoubtedly a critical government witness. He is
                                          13

Mr. Decuir’s cousin and friend, was present on the night in question, and was called

to testify in the first two trials. His testimony was even more important at the third

trial considering the government’s new theory that Mr. Decuir shot Mr. Mercer to

defend his sexuality after Mr. Ryans had asked him “[w]hy are you looking at that

boy’s butt?” In this vein, the government expressed concern about starting the trial

without knowing whether it would have Mr. Ryans’s testimony. Additionally, as a

witness in the second trial, Mr. Ryans cried on at least one occasion—demeanor a

jury certainly would need to consider. Brooks, 39 A.3d at 884-85 (“It is axiomatic

that ‘[d]emeanor is of the utmost importance in the determination of credibility of a

witness.’” (alteration in original) (quoting Gov’t of the V.I. v. Aquino, 378 F.2d 540,

548 (3d Cir. 1967))); In re Temple, 629 A.2d 1203, 1208-09 (D.C. 1993) (“The

factfinder who hears the evidence and sees the witnesses is in a better position to

make [credibility] determinations, having the benefit of those critical first-hand

observations of the witness[es]’ demeanor or manner of testifying which are so

important to assessing credibility.”). Mr. Ryans’s testimony was unquestionably

central to the government’s case, and he had proven in earlier trials to be a witness

whose demeanor was of potential importance.


      We must also consider the seriousness of the crimes and the severity of the

punishment, because that heightens the bar for “deciding whether the government’s

efforts were sufficient.” Brooks, 39 A.3d at 884. While “[t]here is no ‘bright line’
                                         14

rule” that a witness cannot be deemed unavailable in a murder trial, the “seriousness

of the charged crime” is a substantial consideration in assessing the prosecution’s

efforts to locate a witness. Id. (citing United States v. Pizarro, 717 F.2d 336, 351

(7th Cir. 1983)). Mr. Decuir was found guilty of second-degree murder (as well as

a related weapons offense) based on the testimony of a missing witness, and he

received a combined 42-year term of incarceration for these two offenses. Where,

as here, “the consequences of a conviction based on the absent witness’[s] testimony

are grave,” we must be especially mindful of Confrontation Clause concerns. Id.

(quoting McCandless v. Vaughn, 172 F.3d 255, 266 (3d Cir. 1999)).


      Applying the above principles, we conclude that the government failed to

meet its substantial burden to conduct a “search equally as vigorous” as it would

have in the absence of prior testimony. Id. at 883 (emphasis omitted) (quoting

Lynch, 499 F.2d at 1023). Because this case involved multiple trials, we can

compare the government’s efforts to locate Mr. Ryans for the third trial against its

(successful) efforts in the earlier trials. Before the second trial, the government

enlisted the U.S. Marshals Service in searching for Mr. Ryans after discovering an

open warrant in Virginia. He was found in South Carolina, arrested, and brought to

Virginia, where he was able to testify at trial on a day writ. Based on its efforts to

locate him for the second trial, the government was on notice that Mr. Ryans was a

reluctant witness and that it might need the U.S. Marshals Service to retrieve him
                                           15

for the third trial. Yet the government did not begin looking for Mr. Ryans until

seven days before the third trial began, and it did not involve the U.S. Marshals

Service until after the first day of trial. Additionally, although the government knew

that Mr. Ryans had ties to South Carolina based on its efforts to locate him during

the second trial, it did not look for him there before moving to have his previous trial

testimony admitted. And while the government deserves some credit for trying to

find Mr. Ryans after the third trial began, see supra at 9-10, these efforts were largely

undertaken after the court ordered the government to keep looking for him, and they

do not excuse a lack of “good-faith efforts undertaken prior to trial.” Ohio v.

Roberts, 448 U.S. 56, 74 (1980), abrogated on other grounds by Crawford v.

Washington, 541 U.S. 36 (2004).         Considering the centrality of Mr. Ryans’s

testimony to the government’s case and the weight of the charges, the government’s

efforts to locate Mr. Ryans for the third trial fell short of what was required for the

trial court to deem him unavailable, and the court acted outside the scope of its

discretion in concluding otherwise.


                            3.     Harmless error review

      Given our conclusion that the trial court abused its discretion by admitting

Mr. Ryans’s prior testimony, we must reverse unless the government can show that

the error was “harmless beyond a reasonable doubt.” Chapman v. California, 386

U.S. 18, 24 (1967); see Wynn v. United States, 241 A.3d 277, 283 (D.C. 2020)
                                         16

(“[W]e must determine whether there is a reasonable possibility that the error might

have contributed to the conviction.” (internal quotation marks omitted)). When

faced with erroneously admitted testimony, “we will reverse where we find a

reasonable possibility that the statement contributed to the defendant’s conviction.”

Brooks, 29 A.3d at 889 (quoting Callaham v. United States, 937 A.2d 141, 147 (D.C.

2007)).


      We conclude that the error was not harmless. The verdict on the second-

degree murder charge was clearly a difficult one to reach, as evidenced by the fact

that two juries had previously failed to come to a decision. At the third trial, the

government proceeded on the theory that Mr. Decuir had shot Mr. Mercer in

response to Mr. Ryans’s insinuation that Mr. Decuir was interested in the young

man. The government’s new theory made Mr. Ryans’s account of the events—and

the jury’s impression of him—critical.        Given the centrality of Mr. Ryans’s

testimony to the government’s case, the government cannot prove beyond a

reasonable doubt that the Confrontation Clause error did not contribute to Mr.

Decuir’s convictions. We thus reverse and remand for further proceedings on the

second-degree murder charge and the related PFCV count.
                                          17

                            B.    Obstruction of Justice

      We next turn to Mr. Decuir’s challenge to his conviction for obstruction of

justice. Under D.C. Code § 22-722(a)(6), “[a] person commits the offense of

obstruction of justice if that person . . . [c]orruptly, or by threats of force, any way

obstructs or impedes or endeavors to obstruct or impede the due administration of

justice in any official proceeding.” The term “corruptly” indicates an “intent to

undermine the integrity of [a] pending investigation.” Smith v. United States, 68

A.3d 729, 742 (D.C. 2013); see Hawkins v. United States, 119 A.3d 687, 701 (D.C.

2015) (discussing that several federal appellate courts define “corruptly” as “act[ing]

‘knowingly and dishonestly, with the specific intent to subvert or undermine the due

administration of justice’” (first citing United States v. Kay, 513 F.3d 432, 454 (5th

Cir. 2007); and then citing United States v. Gordon, 710 F.3d 1124, 1151 (10th Cir.

2013))). An “official proceeding” is defined in Section 22-721(4) as “any trial,

hearing, investigation, or other proceeding in a court of the District of Columbia or

conducted by the Council of the District of Columbia or an agency or department of

the District of Columbia government, or a grand jury proceeding.”


      The government charged Mr. Decuir with obstruction of justice on the basis

that he called his girlfriend, Ms. Graves, from jail and, using coded language, told

her to tell Mr. Schuler to move his firearms to prevent law enforcement from finding

them. At trial, the jury was instructed that the elements of the obstruction offense
                                         18

were “1. [Mr.] Decuir endeavored to obstruct or impede the due administration of a

pending criminal case in the Superior Court of the District of Columbia; and 2. [Mr.]

Decuir did so with the intent to undermine the integrity of the pending criminal

case.” Mr. Decuir argues on appeal that this conviction cannot stand because

Section 22-722(a)(6) does not apply to the concealment of physical evidence.


      Although this question has previously come before this court, we have not yet

needed to address it. See Wynn v. United States, 48 A.3d 181, 191 n.15 (D.C. 2012).

We similarly need not address it here. That is because, even if we were to adopt Mr.

Decuir’s contention that Section 22-722(a)(6) applies only in “situations where

defendants have corruptly or violently influenced people,” that is exactly what

happened here. The evidence showed that Mr. Decuir corruptly—that is, with the

“intent to undermine the integrity of [a] pending investigation,” Smith, 68 A.3d at

742—communicated with another person to prevent law enforcement from locating

firearms during their investigation of Mr. Malek’s murder.          Specifically, he

“influenced” one person, Ms. Graves, to tell another person, Mr. Schuler, to take

steps to impede the police’s investigation and pending criminal charges against him.

And he did so with the requisite corrupt intent. All of the actions leading to his

obstruction conviction involved communications with other people, and there is no

limitation—under either the government’s or Mr. Decuir’s interpretations—that

these obstructive communications cannot somehow concern physical evidence.
                                           19

Accordingly, we conclude that Mr. Decuir’s conduct came within the meaning of

the statute and uphold the obstruction of justice conviction.


                                   C.     Sentencing

      Finally, we turn to Mr. Decuir’s challenge to the trial court’s decision to

proceed to sentencing for his convictions from the first trial before the third trial, in

which he was being retried for second-degree murder and PFCV, had concluded.

After the first trial in March 2017, the jury found Mr. Decuir guilty of obstruction of

justice, tampering with evidence, felon-in-possession of a firearm, and carrying a

pistol without a license. In April 2018, after the second trial had resulted in a mistrial

on the second-degree murder and PFCV charges, the government requested that

Judge Puig-Lugo proceed to sentencing on the convictions from the first trial. It

argued that due to the “length of time that [had] already elapsed, the length of time

that [would] elapse (given that the third trial [would] take place sometime in 2019),

and the fact that a judge other than Judge Puig-Lugo [would] be presiding over the

third trial,” the “interests of justice” would be “best served” by proceeding to

sentencing.


      Defense counsel opposed the motion, arguing that the convictions at issue and

the pending murder charge were “all wrapped up together,” and thus proceeding to

sentencing before the third trial would hinder Mr. Decuir’s ability to fully allocute
                                         20

at sentencing because he would need to “choose between being forthcoming at a

separate sentencing for the gun and obstructionist conduct or standing mute out of a

fear that something he might say to the PSR writer or the court could be used against

him at the retrial.” The court granted the government’s motion over the defense’s

objection. On the advice of counsel, Mr. Decuir did not participate at the sentencing.


      Mr. Decuir argues that the court abused its discretion when it granted the

government’s motion to proceed to sentencing. He alleges that his Fifth Amendment

privilege against self-incrimination was pitted against his right to be heard at his

sentencing hearing. We disagree.


      A criminal defendant “has a right to allocute in an effort to mitigate his

punishment.” Warrick v. United States, 551 A.2d 1332, 1335 (D.C. 1988) (first

citing D.C. Code § 23-103 (1981); and then citing Super. Ct. Crim. R. 32(c)(1)).

While our court’s jurisprudence on allocution is scant, there is a substantial body of

federal case law clarifying that sentencing judges have vast discretion on questions

of allocution. United States v. Ward, 732 F.3d 175, 182 (3d Cir. 2013) (“The

sentencing judge has always retained the discretion to place certain restrictions on

what may be presented during an allocution.”); United States v. Mack, 200 F.3d 653,

658 (9th Cir. 2000) (“[A]lthough [defendants have] a right of allocution at

sentencing, that right is not unlimited.”); United States v. Li, 115 F.3d 125, 133 (2d
                                         21

Cir. 1997) (“[A] defendant’s right to allocution is not unlimited in terms of either

time or content.”). So long as the court provides a defendant with the opportunity

to speak on his behalf at sentencing, the defendant has been properly afforded the

chance to allocute. United States v. Alsante, 812 F.3d 544, 548 (6th Cir. 2016)

(holding that the sentencing hearing was “fundamentally fair” even though the

defendant declined the court’s invitation to “make a statement in allocution”); Ward,

732 F.3d at 182 (discerning no error where the judge “personally address[ed] the

defendant and offer[ed] him the opportunity to address the court before the sentence

[was] pronounced”); United States v. De La Paz, 698 F.2d 695, 697 (5th Cir. 1983)

(per curiam) (similar).


      There are also several federal cases rejecting arguments similar to Mr.

Decuir’s claim that the pending criminal charges created an impermissible conflict

between the right of allocution and the right to avoid self-incrimination. See, e.g.,

Alsante, 812 F.3d at 548 (rejecting the argument that the defendant’s Fifth

Amendment rights were violated where he could not fully allocute without

discussing a pending case); United States v. Smith, 705 F.3d 1268, 1274 (10th Cir.

2013) (“Like any other defendant, [appellant] had the choice to either exercise his

Fifth Amendment right to remain silent at the sentencing hearing or to risk

incriminating himself with respect to . . . unresolved criminal charges.”); De La Paz,

698 F.2d at 697 (explaining that the sentencing judge “has not deprived a defendant
                                          22

of his right of allocution when it keeps him from incriminating himself at the

sentencing”). We are persuaded by these cases and discern no reason to reach a

different conclusion under the District’s allocution statute.


      We thus conclude that the trial court did not abuse its discretion in granting

the government’s motion to proceed to sentencing or in conducting the sentencing

hearing. The court provided Mr. Decuir the opportunity to speak, and he declined.

The choice between contesting the government’s evidence at the sentencing hearing

and risking self-incrimination is the same dilemma that many defendants face at

various points in a criminal prosecution where they have the opportunity to speak.

See Alsante, 812 F.3d at 548 (“[Defendant] no doubt felt pressure to rebut the

government’s evidence so that he could reduce his sentence. That is the same

pressure, however, felt by every defendant who must decide whether to testify or

remain silent.”); see also Harvey v. Shillinger, 76 F.3d 1528, 1534-37 (10th Cir.

1996) (explaining that there was no error where the defendant had to choose between

testifying at a federal sentencing or remaining silent due to pending state charges).

Accordingly, we find no basis to hold that the trial court erred when it granted the

government’s motion to proceed to sentencing.
                                       23

                               III.   Conclusion

      For the foregoing reasons, we reverse Mr. Decuir’s convictions for second-

degree murder and the related PFCV charge and remand for further proceedings.

We affirm Mr. Decuir’s remaining convictions.


                                                   So ordered.